Citation Nr: 0638068	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an effective date earlier than January 21, 
2003, for an award of a total disability rating for pension 
purposes.  

2.	Entitlement to service connection for the residuals of an 
injury of the right ankle.  

3.	Entitlement to service connection for the residuals of an 
injury of the right knee.  

4.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residuals of 
injuries of the head and neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and Dr. Patricia M. Hayes, PhD.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Member of the 
Board in Washington, D.C. in March 2006.  An RO hearing was 
conducted in August 2005.  Transcripts of both hearings are 
on file and have been reviewed.

The issues relating to service connection for head and neck 
injury residuals, to be reviewed on a de novo basis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.	A right ankle disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	A right knee disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

3.	The veteran has been diagnosed with PTSD as the result of 
trauma sustained during service.  

4.	Service connection for the residuals of an injury of the 
head and neck was denied by the RO in a May 1992 rating 
action.  It was noted that no neck disorder was identified 
and that the head injury did not result in chronic residuals.  
The veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

5.	Since the May 1992 decision denying service connection for 
the residuals of an injury of the head and neck, the 
additional evidence, not previously considered, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

6.  The veteran's initial claim for a permanent and total 
disability rating for pension purposes was received in 
January 21, 2003.  Appellant reportedly last worked in June 
2002 and has an 11th grade education.  He has worked as a bus 
and truck driver.


CONCLUSIONS OF LAW

1.	A right ankle disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.	A right knee disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred as the result of service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

4.	The additional evidence submitted subsequent to the May 
1992 decision of the RO, which denied service connection for 
chronic residuals of head and neck injuries, is new and 
material; thus, the claim for service connection for these 
residuals is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

5.  The criteria for an effective date earlier than January 
21, 2003 for the award of a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, January 2004, and June 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

While this case was undergoing development, additional notice 
and development requirements were set out.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, to the extent the claims are denied, notice as to 
rating criteria and effective dates are not needed.  To the 
extent claims are allowed, effective date information and 
rating criteria will be provided by the RO.  As such, there 
is no prejudice in proceeding with these claims.

Earlier effective date

The veteran was awarded a total disability rating for pension 
purposes by rating decision dated in December 2003.  He 
appealed the effective date of the award, January 21, 2003.  
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  

For claims received on or after October 1, 1984, except as 
provided in paragraph (b)(1)(ii)(B) of this section, date of 
receipt of claim.  If, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran. While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  
38 C.F.R. § 3.400(b)(1)(ii)(B).  

Review of the record shows that the veteran submitted his 
initial claim to VA in 1991, at which time his claim was for 
compensation benefits only.  His claim was denied in a 1992 
rating decision, to which the veteran did not submit a timely 
notice of disagreement.  He next submitted correspondence 
with VA was received on January 21, 2003.  At that time, his 
claim included a request for a total disability rating for 
pension purposes.  Unless there is evidence to the effect 
that the veteran was prevented from applying for his pension 
benefits due to total disability, this is the earliest date 
for which the award may be effective.  No such evidence has 
been submitted, however, so there is no basis upon which an 
earlier effective date may be awarded.  In fact the veteran 
is shown to have worked into the middle of 2002.

Service connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for the residuals 
of injuries of the right ankle and right knee that he states 
that he sustained while on active duty.  Review of the service 
medical records shows no injury of the right knee or ankle, 
although injuries of the left lower extremity and right groin 
area are noted.  The Board has reviewed VA and private 
treatment records that include records utilized by the Social 
Security Administration in a claim for benefits with that 
agency.  These date contemporaneously with the current appeal 
and do not provide a basis to find that any currently 
manifested right knee or ankle disabilities may be related to 
service.  There is no medical opinion of record that 
establishes an etiologic relationship between service and the 
development of disabilities in these joints.  Similarly, the 
veteran was afforded compensation examinations in 2002 and 
2003 that do not show an etiologic relationship.  While the 
veteran has given sworn testimony to the effect that he 
believes that there is a relationship between service and his 
claimed disabilities, it is noted that he is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under these circumstances, service 
connection for disabilities of the right ankle and knee is not 
warranted.  

The veteran is also claiming service connection for PTSD that 
he asserts is the result of sexual assaults that took place 
while on board ship during service.  Review of VA outpatient 
treatment records dated in May 2004, show that the veteran was 
assessed as having PTSD as a result of a sexual assault that 
occurred during service.  

An examination was conducted by VA in July 2004.  At that 
time, the veteran was diagnosed with PTSD, secondary to 
military sexual trauma, pending verification of stressors.  
The examiners stated that the veteran had described 
experiencing significant racial harassment and racial 
discrimination while in the Navy that ultimately culminated in 
a sexual assault.  It was the clinician's opinion that the 
veteran's account of a sexual assault while in service was 
valid for several reasons.  These included the veteran's 
consistent story given to different examiners; the decline of 
job performance, episodes of AWOL and increased substance 
abuse that the veteran reported experiencing following the 
assault are all characteristic of behavioral changes 
precipitated by an acute stressor and other PTSD symptoms, 
such as refusal for treatment for hemorrhoids and to engage in 
sexual activity, which are consistent with an individual who 
had experienced sexual assault.  

Review of the veteran's service records shows several episodes 
of non-judicial punishment and a general court martial 
following his assignment to the vessel, U.S.S. Chehalis.  

The veteran gave testimony at two hearings on appeal, 
including before the undersigned Member of the Board in March 
2006.  At his hearing before a Decision Review Officer at the 
RO in August 2005 testimony was also offered by a clinical 
psychologist who worked at the VA Medical Center.  During 
this hearing, the veteran gave specific testimony relative to 
a sexual assault during service and subsequent self 
medication with alcohol and narcotics that took place 
following the instance.  The VA psychologist indicated that 
she was involved in a number of national training programs on 
military sexual trauma that have been sponsored by VA and was 
a member of the National Military Sexual Trauma Task Force.  
Prior to that time, she worked for a rape and sexual trauma 
counseling service and in other areas that established her 
credentials as an expert in sexual trauma.  She testified 
that she was quite familiar with the veteran's case, having 
been contacted by the veteran's treating psychologist, who 
had assessed the veteran as having PTSD as a result of sexual 
trauma during service.  She rendered an opinion, that after 
reviewing the record, which included approximately 100 pages 
of notes, and conducting her own evaluation, the veteran 
should be diagnosed as having PTSD secondary to military 
sexual trauma.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

After review of the record, the Board is of the opinion that 
service connection should be established for the veteran's 
PTSD.  The opinions of two VA psychologists, one of whom 
testified under oath on behalf of the veteran at his hearing 
on appeal, is persuasive as to the incurrence of the 
stressful event as described by the veteran.  The service 
records, which document disciplinary problems while he was on 
active duty subsequent to the time that he contends that the 
sexual assault took place, also support his credible 
testimony as to the stressors.  Under these circumstances, 
with the resolution of reasonable doubt, the Board finds that 
service connection for PTSD is warranted.  

New and Material Evidence

Service connection for the residuals of a head and neck 
injury was previously denied by the RO in a May 1992 rating 
decision.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 1992 denial of 
service connection showed that the veteran had sustained an 
injury of the head while on active duty.  On examination by 
VA in September 1991, no residuals of this injury were 
documented.  Since that time, the veteran had been evaluated 
by VA and found to have degenerative joint disease of the 
cervical spine.  This possible residual of the head injury 
that he sustained while on active duty is considered material 
to the matter at hand.  As such, the Board finds that the 
application to reopen the claims for service connection for 
the residuals of a head injury, including degenerative joint 
disease of the cervical spine, is granted.  The issues must 
now be reviewed on a de novo basis.  


ORDER

An effective date earlier than January 21, 2003, for an award 
of a total disability rating for pension purposes, is denied.  

Service connection for the residuals of an injury of the 
right ankle is denied.  

Service connection for the residuals of an injury of the 
right knee is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is granted.  

New and material evidence having been submitted, an 
application to reopen a claim for service connection for the 
residuals of injuries of the head and neck is granted.


REMAND

The veteran's claim for service connection for the residuals 
of head and neck injuries has been reopened and must now be 
reviewed on a de novo basis.  Prior to final appellate 
review, the Board believes that another examination should be 
undertaken to ascertain any possible relationship between 
current residuals and the head injury sustained during 
service.  

As such, the claim must be remanded for the following:

1.  The RO should arrange for the veteran 
to undergo appropriate VA examination(s) 
conducted by physician(s) to set out 
orthopedic and neurologic findings, if 
any.  The examiner(s) should be requested 
to render opinion(s) regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that any currently 
manifested head or neck disabilities are 
related to the head trauma sustained while 
the veteran was on active duty.  

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


